Name: Commission Regulation (EEC) No 3998/87 of 23 December 1987 amending Regulation (EEC) No 1696/71 on the common organization of the market in hops
 Type: Regulation
 Subject Matter: tariff policy;  marketing;  trade policy;  plant product;  agricultural policy
 Date Published: nan

 Avis juridique important|31987R3998Commission Regulation (EEC) No 3998/87 of 23 December 1987 amending Regulation (EEC) No 1696/71 on the common organization of the market in hops Official Journal L 377 , 31/12/1987 P. 0040 - 0040 Finnish special edition: Chapter 3 Volume 25 P. 0216 Swedish special edition: Chapter 3 Volume 25 P. 0216 COMMISSION REGULATION (EEC) N ° 3998/87of 23 December 1987amending Regulation (EEC) N ° 1696/71 on the common organization of the market in hopsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) N ° 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as amended by Regulation (EEC) N ° 3985/87 (2), and in particular Article 15 thereof, Whereas Council Regulation (EEC) N ° 2658/87 establishes, with effect from 1 January 1988, a combined goods nomenclature based on the Harmonized System which will meet the requirements both of the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community; Whereas, as a consequence, it is necessary to express the descriptions of goods and tariff heading numbers which appear in Council Regulation (CEE) N ° 1696/71 (3), as last amended by Regulation (EEC) N ° 3800/85 (4), according to the terms of the combined nomenclature; whereas these adaptations do not call for any amendment of substance, HAS ADOPTED THIS REGULATION: Article 1Article 1, paragraphs (1) and (2) of Regulation (EEC) N ° 1696/71 are replaced by the following: '1. A common organization of the market in hops shall be established, covering the following products: >TABLE>2. The rules concerning marketing and trade with third countries shall also apply to the following products: >TABLE>Article 2This Regulation shall enter into force on 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1987. For the CommissionFrans ANDRIESSENVice-PresidentSPA:L377UMBE16.96FF: 5UEN; SETUP: 01; Hoehe: 442 mm; 70 Zeilen; 2145 Zeichen; Bediener: JUTT Pr.: B; Kunde: 40800 England 16 L 377 (1) OJ N ° L 256, 7. 9. 1987, p. 1. (2) OJ N ° L 376, 31. 12. 1987, p. 1. (3) OJ N ° L 175, 4. 8. 1971, p. 1. (4) OJ N ° L 367, 31. 12. 1985, p. 32.